DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims (claims 1, 19, and 20), in particular claim 1, recite determining a processing estimate associated with the task by determining required resources for a set of possible solutions to perform the task; select a solution; and determine a task engine based on the processing estimate which recites performing a mental process step in a computer where the identified claim steps relate to evaluations and judgements; similar to the mental process steps a manager at a company would take to decide which team of employees particular tasks/jobs should be assigned (e.g. a technical help-desk, the various tasks/work orders can be analyzed to see that some tasks are more involved than others and that certain resources/employees have more experience than others; the manager can assign work-orders appropriately such that password resets or replace keyboards can be given to transaction engine/entry-level employees versus other tasks such as program freezes/crashes constantly errors to more experienced/analysis engine employees). This judicial exception is not integrated into a practical application 

With regard to claim 3, this claim recites the above identified abstract idea; although the claim recites an additional element that the request is in code, the broad recitation merely indicates that a system of signals or symbols are used for communication which, as discussed above recites well-understood, routine, and conventional activity of sending/transmitting information over a network and adds no meaningful limitation beyond that of the abstract idea.

With regard to claim 4, this claim recites that the processing estimate comprises a cost estimate which recites the above identified abstract idea as discussed above and adds no meaningful limitation beyond the abstract idea.

With regard to claim 5, this claim recites that the processing estimate comprises a time estimate which recites the above identified abstract idea as discussed above and adds no meaningful limitation beyond the abstract idea.

With regard to claim 6, this claim recites that the processing estimate comprises a network access cost estimate which recites well-understood, routine, and conventional for query plan analysis for taking into account computer infrastructure delays/latency issues (see Hinshaw et al [US 2003/0212668 A1] at paragraph [0036]).

With regard to claim 7, this claim recites that the processing estimate comprises a network access time estimate which recites well-understood, routine, and conventional for query plan analysis for taking into account computer infrastructure delays/latency issues (see Hrle et al [US 2016/0171070 A1] at paragraph [0026]; the network time cost is factored into the estimate).

With regard to claim 8, this claim recites that the processing estimate comprises a table size estimate which recites that the quantity of work that needs to be done is taken into account for how long it takes which recites the above identified abstract idea and adds no meaningful limitation beyond the abstract idea.

With regard to claim 9, this claim recites that the processing estimate comprises a memory usage estimate which recites well-understood, routine, and conventional for query plan analysis for taking into account the underlying computer used to perform the operations (see Hinshaw et al [US 2003/0212668 A1] at paragraph [0036]).

With regard to claim 10, this claim recites that the required resources comprise required time resources which recites the above identified abstract idea as discussed above and adds no meaningful limitation beyond the abstract idea.

With regard to claim 11, this claim recites that the required resources comprise required memory resources which recites well-understood, routine, and conventional for query plan analysis for taking into account the underlying computer used to perform the operations (see Zait [US 2008/0010240 A1] at paragraph [0046]).

With regard to claim 12, this claim recites additional elements that a processing solution includes a join type which recites field of use and technological environment limitations which, accordingly, recite well-understood, routine, and conventional activity of SQL query plans (see Al-Omari et al [US 2010/0114870 A1], paragraph [0082]).

With regard to claims 13-15, this claim recites that the processing solution includes a scan type which recites field of use and technological environment limitations which, accordingly, recite well-understood, routine, and conventional activity of SQL query plans (see Al-Omari et al [US 2010/0114870 A1], paragraph [0082]; standard index or sequential/brute force scans can be performed).

With regard to claim 16, this claim recites selecting the processing solution requiring the least resources which recites the above identified abstract idea and adds no meaningful limitation beyond that of the abstract idea.

With regard to claim 17, this claim recites the limitation of providing a selected processing solution of the set of possible processing solutions to the task engine which recites well-understood, routine, and conventional activity of receiving or transmitting data over a network and adds no meaningful limitation beyond that of the abstract idea as discussed above.

With regard to claim 18, this claim recites that the determining a task engine is based at least in part on the processing estimate comprises comparing the processing estimate with a threshold which recites utilizing a threshold for deciding where a task should go, which recites well-understood, routine, and conventional activity of sorting information and adds no meaningful limitations beyond that of the abstract as discussed above.



Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed towards software per se.  Claim 20 is directed towards a computer program product which does not appear to be explicitly defined by applicant’s specification; however, the claim indicates that the computer program product comprises computer instructions, implying the computer program product is a computer/software.  The 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-7, 10, and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hrle et al [US 2016/0171070 A1].
With regard to claim 2, Hrle teaches a system for analysis and transaction processing, comprising: an interface configured to receive a task (see paragraph [0031]; the system can receive a task/statement/query); 
and a processor configured to: determine a processing estimate associated with the task by determining required resources for a set of possible processing solutions to 
determine a task engine based at least in part on the processing estimate, wherein the task engine comprises an analysis engine or a transaction engine, and wherein the analysis engine or the transaction engine is used to process the task; and provide the task to the task engine (see paragraphs [0031] and [0040]; the system can determine which engine between the OLTP/transaction engine or the OLAP/analysis engine will receive the task and dispatches the task for processing).

With regard to claim 3, Hrle teaches wherein the task comprises a request in code (see paragraph [0015]; the system can receive a statement/query that is in code such as SQL).

With regard to claim 4, Hrle teaches wherein the processing estimate comprises a cost estimate (see Figure 3 paragraphs [0031] and [0040]; a processing estimate involves a cost estimate based on various factors such as the velocity determination and latency time calculations).

With regard to claim 5, Hrle teaches wherein the processing estimate comprises a time estimate (see paragraph [0031]; the system can estimate a time for completion of the task as means for determining where the task should be dispatched for processing).

With regard to claim 6, Hrle teaches wherein the processing estimate comprises a network access cost estimate (see paragraph [0026]; the network connection relates to the network access cost that is used to determine latency time).

With regard to claim 7, Hrle teaches wherein the processing estimate comprises a network access time estimate (see paragraph [0026]; the latency time for transferring data as part of the task processing can be predicted and taken into account as part of the overall processing estimate for the task).

With regard to claim 10, Hrle teaches wherein the required resources comprise required time resources (see paragraphs [0024] and [0082]; the system can determine the required time for completing the tasks which can be used to estimate total processing time for the query plan at the particular task engine).

With regard to claim 16, Hrle teaches wherein selecting a processing solution of the set of possible processing solutions comprises selecting the processing solution requiring the least resources (see paragraphs [0058]-[0063]; the system can request processing solutions from a plurality of query planners for a plurality of database servers and can select a particular processing solution based on the using the least resources via less time to perform the task).

With regard to claim 17, Hrle teaches wherein providing the task to the task engine additionally comprises providing a selected processing solution of the set of possible processing solutions to the task engine (see paragraphs [0058]-[0063]; the system can request processing solutions from a plurality of query planners for a plurality of database servers and can select a particular processing solution based on the using the least resources via less time to perform the task and then dispatch/provide the processing solution to the task engine via sending the task for execution with that processing solution/query plan).

With regard to claim 18, Hrle teaches wherein determining a task engine based at least in part on the processing estimate comprises comparing the processing estimate with a threshold (see paragraph [0024]; the system determines if the estimated cost for the second/target database is less than the threshold, such as the estimated cost for the task to run at the source database/OLTP database).

With regard to claims 19 and 20, these claims are substantially similar to claim 1 and are rejected for similar reasons as discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hrle et al [US 2016/0171070 A1] in view of Hinshaw et al [US 2003/0212668 A1].
With regard to claim 8, Hrle teaches all the claim limitations of claim 2 as discussed above.
Hrle teaches database statistics (see paragraph [0031] and [0045]) but do not appear to explicitly teach wherein the processing estimate comprises a table size estimate.
Hinshaw teaches wherein the processing estimate comprises a table size estimate (see Hinshaw, paragraph [0036]; the system can determine an estimate that takes into account locality information including database record count statistics or table size).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the query processing system of Hrle by providing means to determine/estimate costs for the tasks/queries based on table size statistics as taught by Hinshaw in order to utilize various metrics/statistics to determine size of the table that the operations would be extracted from or performed against so that the system can determine how involved various tasks/queries are and be able to utilize that knowledge to determine the optimal plan for the task/query so as to improve overall system performance by optimizing the performance of the tasks/queries while also optimizing throughput of the tasks/queries with respect to the servers/engines by ensuring that the tasks/queries can be balanced out amongst all system resources thus preventing a system bottleneck that adversely affects performance.

With regard to claim 9, Hrle teaches all the claim limitations of claim 2 as discussed above.
Hrle teaches database statistics and hardware performance monitoring (see paragraph [0031] and [0045]) but do not appear to explicitly teach wherein the processing estimate comprises a memory usage estimate.
Hinshaw teaches wherein the processing estimate comprises a memory usage estimate (see Hinshaw, paragraph [0036]; the system can determine an estimate that takes utilizes memory usage/availability information).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the query processing system of Hrle by providing memory availability/usage information as taught by Hinshaw in order to allow the system to determine not only how much memory an engine has for processing queries/tasks but also how much memory is currently available or being used so that the system can determine how involved various tasks/queries are based on whether the task/query can be used with the current memory available or if other actions need to occur such as flushing memory to make room for the current task/query where such information will help to determine the optimal plan for the task/query so as to improve overall system performance by accurately determining the tasks execution duration so thereby ensuring that the tasks/queries can be balanced out amongst all system resources thus preventing a system bottleneck that adversely affects performance.



Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hrle et al [US 2016/0171070 A1] in view of Al-Omari et al [US 2010/0114870 A1].
With regard to claim 12, Hrle teaches all the claim limitations of claim 2 as discussed above.
Hrle teaches joins (see paragraph [0031] and [0045]) but do not appear to explicitly teach wherein a possible processing solution of the set of possible processing solutions comprises a join type of a plurality of possible join types.
Al-Omari teaches wherein a possible processing solution of the set of possible processing solutions comprises a join type of a plurality of possible join types (see paragraph [0082]; the system can make use of a plurality of different join algorithms when attempting to determine the best query plan for a query).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the query processing system of Hrle by having the ability to make use of a plurality of different join algorithms as taught by Al-Omari in order to allow the system to be able to not only predict where the query will complete first but also optimize the query to help reduce overall processing time where particular algorithms can benefit particular data thus allowing the system to adaptively utilize the best join operation for the data versus a one-size-fits all join approach that may not result in any benefits versus other join algorithms and thus reducing overall system performance and task throughput.

With regard to claim 13, Hrle teaches all the claim limitations of claim 2 as discussed above.
Hrle teaches scans (see paragraph [0072]) but do not appear to explicitly teach wherein a possible processing solution of the set of possible processing solutions comprises a scan type of a plurality of scan types.
Al-Omari teaches wherein a possible processing solution of the set of possible processing solutions comprises a scan type of a plurality of scan types (see paragraph [0082]; the system can make use of different types of scans to determine the best query plan for a query).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the query processing system of Hrle by having the ability to make use of a plurality of different access paths/scans as taught by Al-Omari in order to allow the system to be able to not only predict where the query will complete first but also optimize the query to help reduce overall processing time by utilizing different scans so that the access of the data can be optimized to save processing resources by using the scan technique that best suites the received query/task.

With regard to claim 14, Hrle in view of Al-Omari teach wherein the scan type comprises an index search (see Hrle, paragraph [0072]; see Al-Omari, paragraph [0082]; an index scan/search can be considered).

With regard to claim 15, Hrle in view of Al-Omari teach wherein the scan type comprises a brute force search (see Al-Omari, paragraph [0082]; a brute force or sequential scan can be considered).



Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hrle et al [US 2016/0110439 Al] in view of Zait [US 2008/0010240 A1].
With regard to claim 11, Hrle teaches all the claim limitations of claim 2 as discussed above.
Hrle teaches various metrics being utilized including memory availability but does not appear to explicitly teach wherein the required resources comprise required memory resources.
Zait teaches wherein the required resources comprise required memory resources (see paragraph [0046]; the system can rank various query plans based on their required memory resources/usage to determine the optimal query plan).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the query processing system of Hrle by utilizing the amount of memory that the query plan/task would use as a means for determining an optimal or best plan as taught by Zait in order to allow the system to be able to optimize memory usage by utilizing solutions/plans that use the least amount of memory thus saving memory space in the servers/engines and potentially allowing for low-memory servers/engines to be able to handle particular solutions/plans.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,423,644. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to substantially similar subject matter as illustrated in the table mapping below.  The main difference between the claims is that the current application indicates that a processing solution is selected from the set; however, the ‘644 patent illustrates sending the task to a task engine to be performed; which would require some solution to be selected otherwise the engine would not be able to process it; thus such distinction does not appear to be patentably distinct from the claim limitations of the ’644 patent.
#
Limitation
‘644 Limitation
‘644 #
2
A system for analysis and transaction processing, comprising: an interface configured to receive a task;
A system for analysis and transaction processing, comprising: an interface configured to receive a task;
1
2
and a processor configured to: determine a processing estimate associated with the task by determining required resources for a 

wherein determining a processing estimate associated with the task additionally comprises selecting a processing solution of the set of possible processing solutions.

2
determine a task engine based at least in part on the processing estimate,
determine a task engine based at least in part on the processing estimate,
1
2
wherein the task engine comprises an analysis engine or a transaction engine, and wherein the analysis engine or the transaction engine is used to process the task; 
wherein the task engine comprises an analysis engine or a transaction engine, and wherein the analysis engine or the transaction engine is used to process the task,
1
2
and provide the task to the task engine.
determine to provide the task to the analysis engine; and provide the task to the task engine.
1
3
wherein the task comprises a request in code.
wherein the task comprises a request in code.
2
4
wherein the processing estimate comprises a cost estimate.
wherein the processing estimate comprises a cost estimate.
3

wherein the processing estimate comprises a time estimate.
wherein the processing estimate comprises a time estimate.
4
6
wherein the processing estimate comprises a network access cost estimate.
wherein the processing estimate comprises a network access cost estimate.
5
7
wherein the processing estimate comprises a network access time estimate.
wherein the processing estimate comprises a network access time estimate.
6
8
wherein the processing estimate comprises a table size estimate.
wherein the processing estimate comprises a table size estimate.
7
9
wherein the processing estimate comprises a memory usage estimate.
wherein the processing estimate comprises a memory usage estimate. 
8
10
wherein the required resources comprise required time resources.
wherein the required resources comprise required time resources.
9
11
wherein the required resources comprise required memory resources.
wherein the required resources comprise required memory resources.
10
12
wherein a possible processing solution of the set of possible processing solutions comprises a join type of a plurality of possible join types.
wherein a possible processing solution of the set of possible processing solutions comprises a join type of a plurality of possible join types.
11

wherein a possible processing solution of the set of possible processing solutions comprises a scan type of a plurality of scan types.
wherein a possible processing solution of the set of possible processing solutions comprises a scan type of a plurality of scan types.
12
14
wherein the scan type comprises an index search.
wherein the scan type comprises an index search.
13
15
wherein the scan type comprises a brute force search.
wherein the scan type comprises a brute force search.
14
16
wherein selecting a processing solution of the set of possible processing solutions comprises selecting the processing solution requiring the least resources.
wherein selecting a processing solution of the set of possible processing solutions comprises selecting the processing solution requiring the least resources.
15
17
wherein providing the task to the task engine additionally comprises providing a selected processing solution of the set of possible processing solutions to the task engine.
wherein providing the task to the task engine additionally comprises providing a selected processing solution of the set of possible processing solutions to the task engine.
16
18
wherein determining a task engine based at least in part on the processing estimate comprises 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S SOMERS whose telephone number is (571)270-3567.  The examiner can normally be reached on M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 5712701006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/MARC S SOMERS/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        4/20/2021